Case 7:19-cr-01500 Documenti Filed on 07/17/19 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint
United States District Court

Southern District of Texas UNITED ST ATES DISTRICT COURT
UL 17 2019 vir

~ Southern District of Texas
David J. Bradiey, Clerk

 

United States of America )
Vv. )
Abel FLORES Jr. )  CaseNo. M- l4- 16 33 -M
YOB: 1976 )
U.S. Citizen )
. 5 |
— SEALED
: CRIMINAL COMPLAINT |

I, the complainant in this case, state. that the following is true to the best of my knowledge and belief.

 

 

Qn or about the date(s) of duly 7,2019 in the county of . Hidalgo __- in the
Southern District of Texas _ , the defendant(s) violated:’

‘Code Section , . Offense Description
18 USC 2119 - Whoever, with the intent to cause death or serious bodily harm{takes.
18 USC 2119 a motor vehicle that has been transported, shipped, or received in interstate or foreign

commerce from the person or presence of another by force and violence or by
1 intimidation, or attempts to do so.

This criminal complaint is based on these facts:

(See ATTACHMENT A as a continuation)

Mf Continued on the attached sheet.

Prproved ba fz

Y Complainant’s signature oS

< a, — “Stephen J. Zilko - ATF Special Agent

Printed name and title

  

é-rme-and_s#zned in my presence.
ee 9 Oran
. ° Judge's signature

City and state: McAllen, Texas ae Hon. Juan F. Alanis, U.S. Magistrate Judge
, Printed name and title
Case 7:19-cr-01500 Document1 Filed on 07/17/19 in TXSD Page 2 of 3

ATTACHMENT A

 

 

AO 91 (Rey. 02/09) Criminal Complaint

The facts establishing the foregoing issuance of an arrest warrant are based on the following:
I, Special Agent Stephen J. Zilko, affiant, do hereby depose and state the following:

l.lama Special Agent (SA) of the United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF). Ihave been a law enforcement officer since February 2013. My duties include the
investigation of violations of the federal firearms laws. I know it to be unlawful for any person to take a motor
vehicle that has traveled in and affected interstate or foreign commerce from the person or presence of another
‘by force and violence or by intimidation. This criminal complaint is based on the following facts:
2. On July 7, 2019, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) received information from
the Alamo Police Department (APD) related to the arrest of Abel FLORES Jr (hereinafter referred to as
FLORES). Agents were informed that FLORES was arrested after attempting to steal an automobile by
threatening the two occupants of the vehicle while brandishing a firearm. According to the APD investigator,
the vehicle occupants provided statements describing FLORES approaching the occupants and displaying the
aforementioned firearm while the vehicle was parked on the frontage road in Alamo, TX. The occupants stated. -
FLORES threatened physical. harm. while demanding the occupants exit the vehicle. According to the
occupants, during the attempted carjacking, one of the occupants attempted to overpower Flores.

3. According to. responding APD Officers, when they responded to the frontage road location, they witnessed

te FLORES in an altercation with one of the occupants. APD discovered a firearm on the ground in close

proximity to FLORES.

4. According to an APD investigator during a search incident to arrest APD Officers discovered asecond -
firearm concealed in a bag FLORES was carrying curing the altercation.

5. On July 10, 2019, an ATF Interstate Nexus Expert examined the firearms seized as part of this investigation. -
The ATF Interstate Nexus Expert concluded that both firearms did, in fact, travel in and affect interstate or —
foreign commerce.

6. On July 10, 2019, a Texas Department of Public Safety (DPS) Agent conducted a records check of the
vehicle FLORES attempted to carjack.. The DPS Agent determined the vehicle FLORES attempted to carjack
was manufactured in Canada, therefore the vehicle traveled in and affected interstate or foreign commerce.
_ Case 7:19-cr-01500 Document 1 Filed on 07/17/19 in TXSD_ Page 3 of 3

ATTACHMENT A

. AO 91 (Rev. 2/09) Criminal Complaint

ALD

sfphen 6 Zilko - ATF Special Agent

. Sworn to before me and subscribed in my presence, : 7
Oa D-JFW49

LZ Hon. Juan F. Alanis, U.S. Magistrate Judge , . . Date
